DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 18 November 2022, which has been entered and made of record.  Claims 1, 7-9 and 15-20 have been amended.  Claims 6 and 14 have been added or cancelled.  No Claim has been added or cancelled.  Claims 1-5, 7-13 and 15-20 are pending in the application.

Response to Arguments
Applicant's arguments, with respect to Objection to Specification, see p.10, filed on 18 November 2022 have been fully considered and are persuasive.  The previous Objection to Specification is withdrawn and Amendments to the Specification filed on 18 November 2022 has been entered.

Applicant's arguments, with respect to Objection to Claims 7-8 and 15-16, see p.10, filed on 18 November 2022 have been fully considered and are persuasive.  The previous Objection to Specification is withdrawn after Claims 7-8 and 15-16 have been amended.

Applicant's arguments, with respect to 35 U.S.C. §101 rejections to Claims 17-20, see p.10, filed on 18 November 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §101 rejections to Claims 17-20 are withdrawn after Claims 17-20 being amended.

Applicant's arguments, with respect to 35 U.S.C. §112(a)-(b) rejections to Claims 7-8 and 15-16, see p.10, filed on 18 November 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §101 rejections to Claims 17-20 are withdrawn after Claims 7-8 and 15-16 being amended.

Applicant’s arguments, see p.11-14, filed on 18 November 2022, with respect to 35 U.S.C. §103 rejection to independent Claim 1/9/17 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues However, even assuming, arguendo, that the luminance signal Y and Y' can be considered as equivalent to or teaching the initial luminance value and adjusted luminance value of claim 1, Miyazawa has not been shown to teach or suggest "performing luminance mapping on an initial luminance value of a to-be-processed video signal to obtain an adjusted luminance value using a luminance mapping curve, wherein the luminance mapping curve indicates a mapping relationship between the initial luminance value and the adjusted luminance value," as now recited in amended claim 1 (emphasis added). For example, Miyazawa is silent with respect to, and has not been shown to teach or suggest that the OOTF LUT of Miyazawa is a luminance mapping curve that indicates a mapping relationship between the luminance signal Y and Y' (p.13 second last paragraph) The Examiner respectfully disagrees.
Miyazawa discloses performing luminance mapping on an initial luminance value of a to-be-processed video signal to obtain an adjusted luminance using a luminance mapping curve, wherein the luminance mapping curve indicates a mapping relationship between the initial luminance value and the adjusted luminance value (Fig.22: Miyazawa shows the luminance correction 4 converts the luminance Y to a Y’ by an OOTF (Opto-Optical Transfer Function).  The OOTF is implemented via a LUT (lookup table) which is a common practice in hardware/software design to speed up and simply real time computations).  The Examiner respectfully disagrees with Applicant’s conclusion that Miyazawa is silent with respect to, and has not been shown to teach or suggest that the OOTF LUT of Miyazawa is a luminance mapping curve that indicates a mapping relationship between the luminance signal Y and Y'.  This is because Miyazawa directly illustrates in Fig.18, a mapping curve between the luminance signal Y (which is mapped to the horizontal axis OOTF INPUT) and Y’ (which is mapped to the vertical axis OOTF OUTPUT).
Applicant further argues even assuming, arguendo, that the ratio of Y'/Y is considered as equivalent to or teaching the saturation adjustment factor, Miyazawa has not been shown to teach or suggest "the saturation mapping curve indicates a mapping relationship between the saturation adjustment factor and the initial luminance value," as recited in amended claim 1. For example, Miyazawa is silent with respect to, and has not been shown to teach or suggest that the OOTF curve indicates a mapping relationship between the ratio of Y'/Y and the luminance signal Y. Instead, and as noted above, the OOTD curve of Miyazawa indicates the OOTF characteristic of the luminance correction section "4." Therefore, the OOTF curve - at best - indicates a mapping relationship between an OOTF input (e.g., luminance signal Y) and an OOTF output (e.g., luminance signal Y'). In other words, Miyazawa fails to teach or suggest a saturation mapping curve as in amended claim 1 (p.14 second paragraph).  The Examiner again respectfully disagrees.
Miyazawa discloses determining a saturation adjustment factor corresponding to the initial luminance value and adjusting a chrominance value of the to-be-processed video signal based on the saturation adjustment factor ([0137]: The multiplication circuit 132 multiplies the color-difference signals U and V outputted from the color space conversion circuit 121 by the ratio (Y′/Y).  The ratio Y’/Y is interpreted as the saturation adjustment factor).
Miyazawa does not explicitly recite the determination of the saturation adjustment factor is according to a saturation mapping curve, wherein the saturation mapping curve indicates a mapping relationship between the saturation adjust factor and the initial luminance value.  However according to Miyazawa, the adjusted luminance Y’ is generated based on the initial value.  Therefore there is a mapping between Y’ and Y.  A skilled person would have known there is further a mapping between Y’/Y and Y since it is just a simple mathematic variance.  A skilled person would further known to derive a curve based on the mapping between Y’/Y by applying Y to a x-axis and Y’/Y to a y-axis.  Therefore Miyazawa inherently discloses and it would also have been obvious to a POSITA to determine, according to a saturation mapping curve, a saturation adjustment factor corresponding to the initial luminance value, wherein the saturation mapping curve indicates a mapping relationship between the saturation adjustment factor and the initial luminance value, and wherein the saturation mapping curve is determined by a ratio of the adjusted luminance value to the initial luminance value.
Based on this reason, the Examiner maintains 35 U.S.C. §103 rejection to independent Claim 1.
Applicant’s arguments regarding independent Claims 9 and 17 are based on their similarity to Claim 1 (p.14 last paragraph).  Therefore same rationale is applied to Claims 9 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2018/0204528 A1).
Regarding Claim 1, Miyazawa discloses a video signal processing method ([0151]: The display apparatus according to the present embodiment includes an input terminal 201, a video decoder 202 that corresponds to the decoding section 3, the luminance correction section 4, the maximum luminance information calculation section 6, and a video encoder 204 that corresponds to the encoding section 5 and the panel driving control section 23), comprising: 
performing luminance mapping on an initial luminance value of a to-be-processed video signal to obtain an adjusted luminance value (Fig.22 and notice Y is converted to Y’ through Luminance correction Section 4) 

    PNG
    media_image1.png
    437
    723
    media_image1.png
    Greyscale

using a luminance mapping curve, wherein the luminance mapping curve indicates a mapping relationship between the initial luminance value and the adjusted luminance value (Fig.22: Miyazawa shows the luminance correction 4 converts the luminance Y to a Y’ by an OOTF (Opto-Optical Transfer Function).  The OOTF is implemented via a LUT (lookup table) which is a common practice in hardware/software design to speed up and simply real time computations.  Miyazawa directly illustrates in Fig.18, a mapping curve between the luminance signal Y (which is mapped to the horizontal axis OOTF INPUT) and Y’ (which is mapped to the vertical axis OOTF OUTPUT)); 


    PNG
    media_image2.png
    377
    378
    media_image2.png
    Greyscale

Determining a saturation adjustment factor corresponding to the initial luminance value; and adjusting a chrominance value of the to-be-processed video signal based on the saturation adjustment factor ([0137]: The multiplication circuit 132 multiplies the color-difference signals U and V outputted from the color space conversion circuit 121 by the ratio (Y′/Y).  The saturation adjust factor is Y’/Y).
Miyazawa does not explicitly recite the determination of the saturation adjustment factor is according to a saturation mapping curve, wherein the saturation mapping curve is determined by a ratio of the adjusted luminance value to the initial luminance value , wherein the saturation mapping curve indicates a mapping relationship between the saturation adjustment factor and the initial luminance value.  However according to Miyazawa, the adjusted luminance Y’ is generated based on the initial luminance value Y.  Therefore there is a mapping between Y’ and Y.  A skilled person would have known there is further a mapping between Y’/Y and Y since it is just a simple mathematic variance.  A skilled person would further have known to derive a curve based on the mapping between Y’/Y by applying Y to a x-axis and Y’/Y to a y-axis since drawing a curve by sets of mapping data would have been a routine skilled to a POSITA.  Therefore Miyazawa inherently discloses and it would also have been obvious to a POSITA to determine, according to a saturation mapping curve, a saturation adjustment factor corresponding to the initial luminance value, wherein the saturation mapping curve indicates a mapping relationship between the saturation adjustment factor and the initial luminance value, and wherein the saturation mapping curve is determined by a ratio of the adjusted luminance value to the initial luminance value ([0136]: The luminance signal Y outputted from the color space conversion circuit 121 and the luminance signal Y′ having been subjected to the luminance correction by the luminance correction section 4 may be inputted to the ratio calculation section 131. The ratio calculation section 131 calculates a ratio (Y′/Y) of the luminance signal Y and the luminance signal Y′.  The ratio Y’/Y is interpreted as the saturation adjustment factor) in order to further improve the image quality, achievement of a high dynamic range (HDR) of images in which a dynamic range of luminance is increased has been in progress as taught by Miyazawa ([0002]).

Regarding Claim 2, Miyazawa further teaches or suggests wherein the saturation mapping curve is a function using the initial luminance value as an independent variable and using the ratio of the adjusted luminance value to the initial luminance value as a dependent variable ([0136]: The luminance signal Y outputted from the color space conversion circuit 121 and the luminance signal Y′ having been subjected to the luminance correction by the luminance correction section 4 may be inputted to the ratio calculation section 131. The ratio calculation section 131 calculates a ratio (Y′/Y) of the luminance signal Y and the luminance signal Y′  The luminance signal is the input and Y’ is the output of the Luminance correction section 4.  A skilled person would have known that output depends on input and therefore a ratio of output to input is a dependent variable).

Regarding Claim 3, Miyazawa teaches or suggests wherein the saturation adjustment factor is determined by a mapping relationship table ([0140]: Assuming that YUV after color space conversion from RGB to YUV are Yorg, Uorg, and Vorg. If Yorg becomes Ynew after the LUT process, U and V are multiplied by a similar ratio to obtain Unew=Uorg×(Ynew/Yorg) and Vnew=Vorg×(Ynew/Yorg).  LUT stands for lookup table), and wherein the mapping relationship table comprises a horizontal coordinate value and a vertical coordinate value of as least one sampling point on the saturation mapping curve (Fig.18).

Regarding Claim 4, Miyazawa discloses wherein the adjusting the chrominance value of the to-be-processed video signal comprises: adjusting the chrominance value of the to-be-processed video signal based on a product of a preset chrominance component gain coefficient and the saturation adjustment factor (Fig.22 and [0139]: Multiplying the color-difference signals U and V by a ratio (Y′/Y) of the luminance signals Y before and after the LUT process makes it possible to maintain the RGB ratio before and after the color space conversion process).

Regarding Claim 5, Miyazawa discloses multiplying the ratio Y/Y’ to U and V.  The Y/Y’ can be interpreted as the saturation adjustment factor, U and V can be interpreted as a first chrominance value of a first chrominance component and a second chrominance value of a second chrominance component. Therefore Miyazawa further teaches or suggests wherein the chrominance value comprises a first chrominance value of a first chrominance component corresponding to the to-be-processed video signal and a second chrominance value of a second chrominance component corresponding to the to-be-processed video signal, wherein the preset chrominance component gain coefficient comprises a preset first chrominance component gain coefficient and a preset second chrominance component gain coefficient, and wherein the adjusting the chrominance value of the to-be-processed video signal based on a product of a preset chrominance component gain coefficient and the saturation adjustment factor comprises: adjusting the first chrominance value based on a product of the preset first chrominance component gain coefficient and the saturation adjustment factor; and adjusting the second chrominance value based on a product of the preset second chrominance component gain coefficient and the saturation adjustment factor.

Regarding Claims 9-13, Claims 9-13 are in similar scopes to Claims 1-5 except in the format of “apparatus”.  Therefore the rejections to Claims 1-5 are also applied to Claims 9-13.
Furthermore, due to the complexity of the image signal processing, it would have been obvious to a POSITA to include a processor with memory and instructions to perform the signal processing operation as claimed in Claim 9.

Regarding Claims 17-18 and 19-20, Claims 17-18 and 19-20 are in similar scope to Claims 1-2 and 4-5 except in the format of “non-transitory computer-readable storage medium”.  Therefore the rejection to Claims 1-2 and 4-5 are also applied to Claims 17-18 and 19-20.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2018/0204528 A1) in view of ITU-R (Recommendation ITU-R BT.2100-1, 06/2017).
Regarding Claim 7, Miyazawa, in Fig.22, discloses one example of an image signal processing section including a decoding section (EOTF) 3, a color space conversion circuit 121, a luminance correction section 4, a ratio calculation section 131 and a color space conversion circuit 122.  Miyazawa teaches, as shown in Fig.11, either OETF or EOTF are non-linear curve.  Miyazawa further discloses the luminance correction section 4 is implemented as an OOTF LUT (lookup table) and illustrates a OOTF characteristic curve in Fig.18.  But Miyazawa fails to explicitly explain what the OOTF is.  However ITU-R, in the same field of endeavor, teaches In general the OOTF is a concatenation of the OETF, artistic adjustments, and the EOTF (p.12 BT.2100-Ann1-03).  ITU-R further teaches OETF is the opto-electronic transfer function, which converts linear scene light into the video signal (p.11 lines 2-3), EOTF is electro-optical transfer function, which converts the video signal into the linear light output of the display (p.11 lines 4-5), OOTF is opto-optical transfer function and the OOTF is a non-linear function too (p.13 line 1: Only two of three non-linearities, the OETF, the EOTF, and the OOTF, …).
Therefore the combination of Miyazawa and ITU-R discloses wherein the saturation mapping curve is used to perform saturation mapping in a target nonlinear space (The OOTF is a nonlinear function as taught by ITU-R), wherein a preset first original luminance mapping curve is a nonlinear curve, and wherein the method further comprises: 
separately performing nonlinear-space-to-linear-space conversion (Miyazawa Fig.22: EOTF by Decoding Section 3) on a first horizontal coordinate value and a first vertical coordinate value that correspond to at least one sampling point on a preset first original luminance mapping curve to obtain a second horizontal coordinate value and a second vertical coordinate value (Miyazawa Fig.22 output of Color Space Conversion Circuit 121); wherein the preset first original luminance mapping curve is a nonlinear curve (Miyazawa Fig.22: Input to Decoding Section (EOTF) 3.  A skilled person would have recognized that the Image Signal (HDR) input is a result of a nonlinear conversion since the RGB input goes through an EOTF which is nonlinear to linear conversion); 
separately performing linear-space-to-nonlinear-space conversion on the second horizontal coordinate value and the second vertical coordinate value to obtain the initial luminance value and the adjusted luminance value (Miyazawa Fig.22: input to Section 4) and the adjusted luminance value (Miyazawa Fig.22 Output of Section 4); and 
determining the luminance mapping curve based on a mapping relationship between the initial luminance value and the adjusted luminance value (Miyazawa Fig.22), wherein the luminance mapping curve is used to perform luminance mapping the target nonlinear space (As ITU-R teaches, the OOTF is a non-linear function and In television systems the displayed light is not linearly related to the light captured by the camera. Instead an overall non-linearity is applied, the OOTF.   See p.11 lines 10-11).
The reason to combine is to follow standard regulatory and policy functions as taught by ITU-R p.ii Foreword line 4.

Regarding Claim 8 , Miyazawa, in Fig.22, discloses one example of an image signal processing section including a decoding section (EOTF) 3, a color space conversion Circuit 121, a luminance correction section 4, a ratio calculation section 131 and a color space conversion circuit 122.  Miyazawa teaches, as shown in Fig.11, either OETF or EOTF are non-linear curve.  Miyazawa further discloses the luminance correction section 4 is implemented as an OOTF LUT (lookup table).  But Miyazawa fails to explicitly explain what the OOTF is.  However ITU-R, in the same field of endeavor, teaches In general the OOTF is a concatenation of the OETF, artistic adjustments, and the EOTF (p.12 BT.2100-Ann1-03).  ITU-R further teaches OETF is the opto-electronic transfer function, which converts linear scene light into the video signal (p.11 lines 2-3), EOTF is electro-optical transfer function, which converts the video signal into the linear light output of the display (p.11 lines 4-5), OOTF is opto-optical transfer function and the OOTF is a non-linear function too (p.13 line 1: Only two of three non-linearities, the OETF, the EOTF, and the OOTF, …).
Therefore the combination of Miyazawa and ITU-R discloses wherein the saturation mapping curve is used to perform saturation mapping in a target nonlinear space (The OOTF is a nonlinear function as taught by ITU-R), and wherein the method further comprises: 
separately performing linear-space-to-nonlinear-space conversion (Miyazawa Fgi.22: luminance correction section 4 OOTF.  A skilled person would have recognized that OOTF includes an OETF which converts linear signal to nonlinear signal) on a third horizontal coordinate value and a third vertical coordinate value that correspond to at least one sampling point on a preset second original luminance mapping curve to obtain the initial luminance value (Miyazawa Fig.22: input to Section 4) and the adjusted luminance value (Miyazawa Fig.22 Output of Section 4), wherein a preset second original luminance mapping curve is a linear curve (Miyazawa Fgi.22: output of Decoding Section (EOTF) 3); and 
determining the luminance mapping curve based on a mapping relationship between the initial luminance value and the adjusted luminance value, wherein the luminance mapping curve is used to perform luminance mapping in the target nonlinear space (As ITU-R teaches, the OOTF is a non-linear function and In television systems the displayed light is not linearly related to the light captured by the camera. Instead an overall non-linearity is applied, the OOTF.   See p.11 lines 10-11).
The reason to combine is to follow standard regulatory and policy functions as taught by ITU-R p.ii Foreword line 4.

Regarding Claims 15-16, Claims 15-16 are in similar scopes to Claims 7-8 except in the format of “apparatus”.  Therefore the rejections to Claims 7-8 are also applied to Claims 15-16.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613